PER CURIAM.
The judgment for Metropolitan Dade County entered in accordance with its motion for directed verdict is affirmed. Weissman v. K-Mart Corporation, 396 So.2d 1164 (Fla. 3d DCA 1981); Toomey v. Tolin, 311 So.2d 678 (Fla. 4th DCA 1975); Boca Raton v. Coughlin, 299 So.2d 105 (Fla. 4th DCA 1974); City of Miami v. Albro, 120 So.2d 23 (Fla. 3d DCA 1960). See also United States v. Russell, 411 U.S. 423, 93 S.Ct. 1637, 36 L.Ed.2d 366 (1973). The County’s cross-appeal from an adverse ruling on its motion for judgment on the pleadings is thereby rendered moot.
Affirmed.